DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Claims 6, 15-24, 26, 28, 29, 31, 33 and 34 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of invention I is withdrawn.  Claims 1-5, directed to a dengue vaccine is no longer withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 1-6, 15-24, 26, 28, 29, 31, 33 and 34 are examined on the merits.

Claims 6, 15-24, 26, 28, 29, 31, 33 and 34 are free of the prior art of record and are allowable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issues to U.S. Patent application 16/295,611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(New Rejection) Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 47-67 of U.S. Patent 11,007,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention focuses on administering to subjects a tetravalent dengue virus composition that anticipates the instant invention since the administered tetravalent vaccine comprises chimeric dengue serotype 2/1 strain, 2/3 strain and 2/4 strain and a dengue serotype 2 strain.  The dengue serotype 2 strain is derived from wild-type strain DEN-2 16681 and differs in at least three nucleotides form the wild type as follows: a) 5’-noncoding region (NCR)-57 (nt-57 C-to-T), b) NS1-53 Gly-to-Asp (nt-2579 G-to-A) and c) NS3-250 Glu-to-Val (nt-5270 A-to-T); and the 3 chimeric strains (2/1, 2/3 and 2/4) are derived from the serotype 2 strain by replacing the structural proteins prM and E from serotype 2 strain with the corresponding structural proteins from the other dengue serotypes resulting in the chimeric dengue strains: a DENV-2/1 chimera; DENV-2/3 chimera and DENV-2/4 chimera. 
This is a nonstatutory double patenting rejection. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New Rejection) Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al (Expert Review of Vaccines, 2016, Vol. 15, No. 4, pages 497-508).

The Prior Art
Osorio et al. teach the development of a tetravalent dengue virus (TDV) immunogenic composition. This composition comprises the recombinant dengue virus serotype 2 identified as PDK-53, which was is derived from wild-type strain DEN-2 16681 and differs in at least three nucleotides form the wild type as follows: a) 5’-noncoding region (NCR)-57 (nt-57 C-to-T), b) NS1-53 Gly-to-Asp (nt-2579 G-to-A) and c) NS3-250 Glu-to-Val (nt-5270 A-to-T).  Osorio et al. also teach the use of PDK-53 to express the prM and E proteins of dengue virus serotypes 1, 3 and 4, thereby generating chimeric 2/1, 2/3 and 2/4, as presently claimed. [see “TDV design and development” section and Figure 1]  This TDV contained at least 2X10^4 pfu of 2/1 chimera, 5X10^4 pfu of PDK-53, 1X10^5 pfu of chimera 2/3, and 3X10^5 pfu of chimera 2/4. [see footnotes for Tables 1-4]  Osorio et al. also teach the administration of this TDV to human subjects ranging from 1.5 years up to 45 years old, in a prime-boost administration protocol separated by 90 days.  Blood samples were collected 30 days after each administration to determine seroconversion percentages.  Subjects received the TDV composition either subcutaneously or intradermally. [see section “human immune responses elicited by TDV”]  Osorio et al. reported in Table 4 that following the booster administration, the 5 different age groups reported a seroconversion of between 73%-96%, which included age groups of 1.5-5 years old, 6-11 years old and 12-20 years old.  
While Osorio et al. do not specifically teach that their TDV dosage is:
(i) a dengue serotype 1 in a concentration of at least 3.3 log10 pfu/0.5 ml,
(ii) a dengue serotype 2, in a concentration of at least 2.7 log10 pfu/0.5 ml,
(iii) a dengue serotype 3, in a concentration of at least 4.0 log10 pfu/0.5 ml, and
(iv) a dengue serotype 4, in a concentration of at least 4.5 log10 pfu/0.5ml and that the TDV composition is in the form of a lyophilized unit dose which is reconstitution with 0.5mL of a pharmaceutically acceptable diluent, they do teach that a tetravalent dengue vaccine composition based on a lyophilized form is being tested in clinic by The Butantan Institute. [see page 504, left column]  Furthermore, Osorio et al. teach injected (i.e., in suspension) dosages of their dengue serotype 1, 2, 3 and 4 with at least 2X10^4 pfu, 5X10^4 pfu, 1X10^5 pfu, and 3X10^5 pfu, respectively.  Therefore, one of ordinary skill in the art would be motivated through routine optimization (see MPEP§ 2144.05 (II) (A)) to use pfu/0.5mL concentrations of at least 3.3 log10, at least 2.7 log10, at least 4.0 log10, and at least 4.5 log10 for serotypes 1, 2, 3 and 4, respectively.
	Therefore, Osorio et al. renders prima facie obvious the instant invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648